ON MOTION FOR REHEARING

PER CÚRIAM.
In accordance with the supreme court’s recent decision in Wallace v. State, 23 Fla. L. Weekly 260, 724 So.2d 1176 (Fla.1998), we grant rehearing, reverse one of appellant’s two convictions for resisting arrest with violence, and remand for judgment and sentence consistent herewith.
As to Appellant’s other point on appeal, our prior ruling, that the point was not properly preserved for appeal, is unaffected by the decision herein.
STONE, C.J., KLEIN, J. and OWEN, WILLIAM C., Jr., Senior Judge concur.